OPINION — AG — "A POLICEMEN WHO HAS BEEN EMPLOYED FOR SEVERAL YEARS BY THE POLICE DEPARTMENT OF A CITY PARTICIPATING IN THE POLICE PENSION AND RETIREMENT SYSTEM, HAS RECENTLY TERMINATED HIS EMPLOYMENT WITH THAT CITY AND HAS OBTAINED A POSITION AS A POLICE OFFICER IN THE DEPARTMENT OF ANOTHER CITY ALSO PARTICIPATING IN THE POLICE PENSION AND RETIREMENT SYSTEM. THE NEW EMPLOYING CITY HAS DEMANDED, AS A CONDITION TO THE CONTINUED EMPLOYMENT OF THE SUBJECT POLICEMAN, THAT HE PAY INTO THE POLICE PENSION FUNDS OF THAT CITY AN AMOUNT EQUAL TO THE AMOUNT WHICH HAS BEEN WITHHELD BY HIS OLD EMPLOYER UNDER 11 O.S. 1961 541 [11-541](I). THE POLICEMAN'S OLD EMPLOYER REFUSES TO REFUND THE POLICEMAN ANY OF THE CONTRIBUTIONS OF SUCH CITY DO NOT PROVIDE FOR ANY RETURN OF CONTRIBUTIONS.?" — THE AG OFFICE WILL DECLINE TO ISSUE AN OFFICIAL OPINION FROM THIS OFFICE UPON YOUR REQUEST, DIRECT YOUR ATTENTION TO 74 O.S. 1961 18 [74-18](B) WHICH PROVIDES IN PART: "THE DUTIES OF THE ATTORNEY GENERAL AS THE CHEIF LAW OFFICER OF THE STATE SHALL BE * * * *". CITE: 36 O.S. 1961 301 [36-301] (CHARLES OWENS)